Me.' Justice Tantis delivered the opinion of the court: Carl M. McIntire filed his claim as a minor by his next friend, L. L. McIntire. Claimant was a member of the Howitzer Co. 130th Inf. of the I. N. G. on the 26th day of July, 1933 and was in the military bus-fire accident of that date. Claimant testified before the Military Board that was called in said matter on July 26,1933, and at that time stated that Ms hair was only singed on the back of his head and that he had a contusion of the left shoulder and a sprain of the left hand, caused by Ms fall in escaping from the burning bus. Further evidence found in the record discloses that immediately prior to the time of the accident he was employed as a lifeguard at the City Swimming Pool in Mt. Vernon, Illinois at wages of $3.00 per day; that he was unable to work on account of the injuries received in said accident for a period of twenty-five days. The military board directed him to the care of Dr. C. O. Hamilton of Mt. Vernon and the claim filed herein shows that medical bills amounting to Eleven Dollars ($11.00) have been paid or assumed by the State. (See Case vs. State — C. of C. No. 2469.) Claimant was apparently unmarried, and according to the record an allowance estimated under the rules of the Compensation Act on a basis of $3.00 per day, seven days per week for 3 4/7 weeks, or Forty-one and 07/100 Dollars ($41.07) would be a proper award. In view of the fact that the claim shows that actual wages were lost for a period of twenty-five days at Eighteen Dollars ($18.00) per week, an award in reimbursement thereof in the sum of Sixty-seven and 50/100 Dollars ($67.50) is allowed, under authority of the Military and Naval Code.